Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 07/29/2022.
3.	Claims 1-20 are currently pending in this Office action.  This action is made Final. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0308305 (hereinafter Goel) in view of U.S. 9,836,244 (hereinafter Bates). 

	Regarding claims 1, 15 and 18, Goel discloses an apparatus comprising:
at least one processing device comprising a processor coupled to a memory ([0025]; FIG. 2);
the at least one processing device being configured:
to identify a snapshot lineage comprising one or more snapshots of a given storage volume ([0066]; fig. 3; an administration layer 310, a persistence layer 330, and a volume layer 340 contain computer executable instructions executed by the CPU 210 to perform operations that create and manage snapshots and clones of volumes. The snapshots/clones are represented as independent volumes accessible by host 120), the snapshot lineage comprising (i) a local snapshot lineage stored on at least one of one or more storage devices of a storage system ([0034]; figs. 2 -3; the administration layer 310 may apportion a LUN (logical unit) into multiple volumes each of which may be partitioned into multiple regions, with each region having one or more segments stored as multiple stripes on the storage array 150);
to determine whether the local snapshot lineage is associated with any current local storage volume of the storage system corresponding to the given storage volume ([0018 and 0088]; “…wherein the Physical Stored (i.e., the total amount of data for the LUN including de-co duplicated and compressed data) is maintained by the extent store layer, and wherein the Total-Written (i.e., total amount of data and metadata written to the LUN) is maintained by the extent store layer and equals the sum of all put operations (data and metadata) capacity+mkref operation (metadata) capacity-unref operation (data and metadata) capacity”).
Goel does not explicitly disclose the features of wherein the storage system comprising (ii) two or more cloud snapshot lineage stored on cloud storage two or more different cloud external to the storage system, a first one of the two or more cloud snapshot lineage comprising a first subset of the two or more snapshots of the given storage volume stored on first cloud storage of a first cloud of the two or more different clouds external to the storage system; and a second one of the two or more cloud snapshot lineages comprising a second subset of the two or more snapshots of the given storage volume stored on second cloud storage of a second cloud of the two or more clouds external to the storage system; and to recover the selected snapshot from the at least one cloud snapshot lineage to a new local storage volume on at least one of the one or more storage devices of the storage system; responsive to determining that the storage system is not associated with any current local storage volume corresponding to the given storage volume, to select at least one snapshot from one of the first cloud snapshot lineage and the second cloud snapshot lineage; and to recover the selected snapshot said one of the first cloud snapshot lineage and the second cloud snapshot linage to a new local storage volume on at least one of the one or more storage devices of the storage system. However, Bates discloses that “Referring to FIG. 2A, a multi-cloud replication system 100 includes a local computing system 60 connecting to one or more online cloud storage system 104, 106 via Internet connection 90.  The local computing system 60 includes a computing host 103, accessing a local storage device 116 via a node 102, a cloud array software (CAS) application 200 and a local cache 80…Currently, iSCSI protocols are used by systems administrators to allow server computers to access disk volumes on storage arrays for storage consolidation to a central location and disaster recovery applications.  The iSCSI protocols allows block level data input/output (I/O). A block is a sequence of bytes having a nominal length.  In other embodiments, a kernel-level interface is used for writing into block-structured storage resources” (col. 6, lns. 50-col. 7, lns. 7; fig. 2B as shown below).  Bates further discloses that “…If performs a look up on existing a cache blocks to determine if the extent is within them (170).  If the extent does not match any existing cache blocks (171), the caching subsystem attempts to allocate cache resources for the extent, either by allocating new resources or by freeing existing ones…” (col. 8, lns. 14-34).  In addition, Bates discloses that “…In the example of FIG. 4, the volume object 301 and the region object 311 are the internal 


    PNG
    media_image1.png
    1473
    1177
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    1443
    1153
    media_image2.png
    Greyscale


nodes, while the pages object 321 is the leaf node where the data 323 are stored.  The primary volume object having a volume ID 311 contains a set of three regions identified by region identifiers 303, 304, 306 (i.e., metadata) pointing to regions of the volume…” (col. 9, lns. 27-56; fig. 4 as shown above) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Bates in the system of Goel in view of the desire to enhance the storage system for supporting snapshot and clones by utilizing the multi-cloud arrays sharing process resulting in improving the efficiency of saving the storage space.  Goel additionally discloses a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software program ([0094]).


Regarding claim 2, Goel in view of Bates discloses the apparatus wherein the new local storage volume comprises one of:
at least one of the one or more storage devices of the storage system (Goel: [0002]); a given logical unit provided by at least one of the one or more storage devices (Goel: [0018]); a consistency group comprising a set of two or more logical units provided by at least one of the one or more storage devices; and an access-restricted storage group comprising a set of two or more logical units provided by at least one of the one or more storage devices where access to the storage group is limited to one or more designated host devices (Goel: [0035]). 

Regarding claim 3, Goel in view of Bates discloses the apparatus wherein the given storage volume originated at the storage system (Goel: [0088]). 

Regarding claims 4, 16 and 19, Goel in view of Bates discloses the apparatus wherein determining that the storage system is not associated with any current local storage volume corresponding to the given storage volume comprises determining that the given storage volume and all snapshots of the given storage volume in the local snapshot lineage have been removed from the storage system (Goel: [0092-0093]) and (Bates: col. 8, lns. 54-col. 9, lns. 2).  Therefore, the limitations of claims 4, 16 and 19 are rejected in the analysis of claims 1, 15 or 18, and the claims are rejected on that basis.

Regarding claim 5, Goel in view of Bates discloses the apparatus wherein the storage system is not aware of existence of the snapshot lineage (Goel: [0042-0043]). 

Regarding claims 6, 17 and 20, Goel in view of Bates discloses the apparatus wherein the given storage volume originated at an additional storage system, and wherein identifying the snapshot lineage comprises receiving configuration data for the snapshot lineage from the additional storage system (Goel: [0066]) and (Bates: col. 7, lns. 32-44).  Therefore, the limitations of claims 6, 17 and 20 are rejected in the analysis of claims 1, 15 or 18, and the claims are rejected on that basis.

Regarding claim 14, Goel in view of Bates discloses the apparatus wherein the at least one processing device is part of the storage system (Goel: [0002]). 

7.	Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goel in view of Bates, and in further in view of U.S. 2018/0196832 (hereinafter Maybee). 

Regarding claim 7, Goel in view of Bates discloses the apparatus wherein identifying the snapshot lineage comprise obtaining configuration data for the snapshot lineage, and wherein the configuration data comprises, for said one of the first cloud snapshot lineage and the second cloud snapshot lineage:
a cloud identifier that points to a portion of one of the first cloud storage and the second cloud storage of one of the first cloud sand the second cloud on which said one of the first cloud snapshot lineage and the second cloud snapshot lineage resides (Goel: [0032]) and (Bates: col. 3, lns. 39-59);
 credentials for accessing said one of the first cloud storage and the second cloud storage of said one of the first cloud and the second cloud on which said one of the first cloud snapshot lineage and the second cloud snapshot lineage resides; metadata describing a cloud volume of said one of the first cloud snapshot lineage and the second cloud snapshot lineage and one of the first subset of the two or more snapshots and the second subset of the two or more snapshots of the given storage volume stored on said one of the first cloud snapshot lineage and the second cloud snapshot lineage (Goel: [0034]) and (Bates: col. 5, lns. 12-21; col. 7, lns. 8-44; fig. 2B);
encryption keys for said one of the first subset of the two or more snapshots and the second subset of the two or more snapshots of the given storage volume stored on said one of the first cloud snapshot lineage and the second cloud snapshot lineage; and an indication of compression applied to said one of the first subset of the two or more snapshots and the second subset of the two or more snapshots of the given storage volume stored on said one of the first cloud snapshot lineage and the second cloud snapshot lineage (Bates: col. 8, lns. 9-26).
The references do not explicitly disclose the features of utilizing encryption keys for decryption, and applying an indication of one or more types of compression.  However, Maybee discloses that “…The same commands used to compress, encrypt, deduplicate, take snapshots, and make clones on disk storage are used for storage to the cloud.  As a result, users continue to benefit from the efficiencies and the security provided by ZFS compression, encryption, deduplication, snapshots, and clones” ([0039]).  Maybee further discloses that “…In an encryption scheme, the intended data block, is encrypted using an encryption algorithm, generating cipher text that can only be read if decrypted.  For technical reasons, an encryption scheme usually uses a pseudo-random encryption key generated by an algorithm.  It is in principle possible to decrypt the message without possessing the key, but, for a well-designed encryption scheme…” ([0041]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Maybee in the modified system of Goel  in view of the desire to enhance the storage system for supporting snapshot and clones by utilizing decrypting and compressing schemes resulting in improving the efficiency of accessing the storage system.  

Regarding claim 8, Goel in view of Bates discloses the feature of utilizing the first and second cloud storages (Bates: fig. 2B), the references do not explicitly disclose the apparatus wherein recovering the selected snapshot comprises creating a recovery map, the recovery map linking the new local storage volume of the storage system to a cloud volume on the cloud storage corresponding to the selected snapshot.  However, such feature is well known in the art as disclosed by Maybee ([0105 and 0191]; fig. 8) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Maybee in the modified system of Goel  in view of the desire to enhance the storage system for supporting snapshot and clones by utilizing the mapping scheme resulting in improving the efficiency of the storage space saving process.  

Regarding claim 9, Goel in view of Bates and Maybee disclose the apparatus wherein recovering the selected snapshot further comprises:
exposing the new local storage volume of the storage system as a virtual device; mapping the virtual device to the cloud volume; and writing data of the cloud volume to the virtual device (Maybee: [0037, 0081 and 0085]).  Therefore, the limitations of claim 9 are rejected in the analysis of claim 8, and the claim is rejected on that basis.

Regarding claim 10, Goel in view of Bates and Maybee disclose the apparatus wherein recovering the selected snapshot further comprises, responsive to successfully writing all data of the selected snapshot to the virtual device:
un-mapping the cloud volume from the virtual device; and removing the new local storage volume from the recovery map (Goel: [0060 and 0093]) and (Bates: fig. 2B) and (Maybee: [0105]).  Therefore, the limitations of claim 10 are rejected in the analysis of claim 8, and the claim is rejected on that basis.

Regarding claim 11, Goel in view of Bates discloses the feature of wherein the request comprising information identifying the selected snapshot and a location of the selected snapshot on said one of the first cloud storage and the second cloud storage of said one of the first cloud and the second cloud external to the storage system (Goel: [0066]) and (Bates: fig. 2B).  The references do not explicitly disclose the apparatus wherein recovering the selected snapshot comprises utilizing an application programming interface to generate a request to determine data stored on the cloud storage to be copied to the new local storage volume of the storage system.  However, such feature is well known in the art as disclosed by Maybee ([0105]; fig. 8) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Maybee in the modified system of Goel in view of the desire to enhance the storage system for supporting snapshot and clones by utilizing the mapping scheme resulting in improving the efficiency of the storage space saving process.  

Regarding claim 12, Goel in view of Bates and Maybee discloses the apparatus wherein recovering the selected snapshot further comprises utilizing the application programming interface to receive a response to the request, the response comprising information characterizing a size of the selected snapshot on the cloud storage of the at least one cloud external to the storage system (Maybee: [0101 and 0168]).  Therefore, the limitations of claim 12 are rejected in the analysis of claim 11, and the claim is rejected on that basis.

Regarding claim 13, Goel in view of Bates and Maybee discloses the apparatus of claim 12 wherein the application programming interface comprises a representational state transfer application programming interface with an endpoint uniform resource locator specifying a path parameter comprising a unique identifier of the storage system (Maybee: [0042, 0090 and 0202]).   Therefore, the limitations of claim 13 are rejected in the analysis of claim 11, and the claim is rejected on that basis.

Response to Arguments
8.	Applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejection presented in this Office action. 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161